Filed 10/13/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 241







Brent Leray Kitzan, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150045







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Cynthia M. Feland, Judge.



AFFIRMED.



Per Curiam.



Charles A. Stock, 407 North Broadway, P.O. Box 605, Crookston, Minnesota 56716-0605, for petitioner and appellant.



Richard J. Meurin, Assistant State’s Attorney, Burleigh County State’s Attorney’s Office, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee.

Kitzan v. State

No. 20150045



Per Curiam.

[¶1]	Brent Kitzan appeals from a district court order denying his application for post-conviction relief.  Kitzan argues he was entitled to post-conviction relief because his counsel was ineffective in failing to request a restitution hearing and the district court erred in finding he failed to establish a reasonable probability that a lower restitution amount would have been ordered had a restitution hearing been held.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in dismissing Kitzan’s application for post-conviction relief.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner